Appeal by the defendant from a judgment of the County Court, Westchester County (Colabella, J.), rendered January 31, 1984, convicting him of assault in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The contentions of error raised by the defendant concerning the trial court’s instructions to the jury are either unpreserved for appellate review (see, CPL 470.05 [2]; People v Nuccie, 57 NY2d 818) or are without merit (see, CPL 60.35 [2]; People v Carroll, 37 AD2d 1015; see, People v Moses, 63 NY2d 299; People v Reddy, 261 NY 479). Moreover, any alleged error was harmless beyond a reasonable doubt due to the overwhelming nature of the evidence adduced at trial (see, People v Crimmins, 36 NY2d 230). Mollen, P. J., Thompson, Lawrence and Eiber, JJ., concur.